Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA

  v.

  ABRAHAM EDGARDO ORTEGA,

                          Defendant.
  ________________________________________/

                         UNITED STATES’ UNOPPOSED MOTION FOR
                       SECOND PRELIMINARY ORDER OF FORFEITURE

            Pursuant to 18 U.S.C. § 982(a)(1), and the procedures set forth in 21 U.S.C. § 853 and Rule

  32.2(b)(2) of the Federal Rules of Criminal Procedure, the United States of America (the “United

  States”) hereby moves for the entry of a Second Preliminary Order of Forfeiture against Defendant

  Abraham Edgardo Ortega (the “Defendant”) in the above-captioned matter. The United States

  seeks a forfeiture money judgment in the amount of $12 million. In support of this motion, the

  United States provides the factual and legal bases.

       I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

            1.     On August 16, 2018, a federal grand jury in the Southern District of Florida

  returned an Indictment charging the Defendant and others with conspiracy to commit money

  laundering in violation of 18 U.S.C. § 1956(h), substantive counts of money laundering in

  violation of 18 U.S.C. § 1956, and substantive counts of interstate and foreign travel in aid of

  racketeering in violation of 18 U.S.C. § 1952. Indictment, ECF No. 19. The Indictment also

  contained forfeiture allegations, which alleged that upon conviction of a violation of 18 U.S.C.

  § 1956, as alleged in the Indictment, the Defendant shall forfeit to the United States any property,

  real or personal, involved in such offense, and any property traceable to such property, pursuant
Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 2 of 6



  to 18 U.S.C. § 982(a)(1). Id. at 5.

         2.      On October 24, 2018, a one-count Superseding Information was filed, charging the

  Defendant with conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h).

  Superseding Information, ECF No. 53.

         3.      On October 31, 2018, pursuant to a written Plea Agreement, the Defendant pleaded

  guilty to conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h) as charged

  in the Superseding Information. See Minute Entry, ECF No. 61; Ortega’s Plea Agreement ¶ 2,

  ECF No. 64; Ortega’s Factual Proffer, ECF No. 65.       In his Plea Agreement, the Defendant agreed

  to the following provisions, among others:

                 14.     The defendant agrees to forfeit to the United States voluntarily and
         immediately all property, real or personal, involved in the violation of Title 18,
         United States Code, Section 1956(h) charged in the Superseding Information and/or
         property that constitutes substitute assets, pursuant to Title 18, United States Code,
         Section 982(a)(1) and Title 21, United States Code, Section 853(p). The defendant
         agrees that such property includes, but is not limited to:
                 (i) A sum of at least $12 million in U.S. currency, which may be sought
                       as a forfeiture money judgment…
         The defendant agrees to consent to the entry of orders of forfeiture for such property
         and property specifically identified in the Indictment and the Superseding
         Information. The defendant admits and agrees that the conduct described in the
         Criminal Complaint, Indictment, Superseding Information, and Factual Proffer
         provides a sufficient factual and statutory basis for the forfeiture of the property
         sought by the United States.

  Ortega’s Plea Agreement ¶ 14.

         4.      On June 20, 2019, the United States moved for a Preliminary Order of Forfeiture

  (the “Motion”) to be entered against the Defendant. United States’ Unopposed Motion for

  Preliminary Order of Forfeiture, ECF No. 120. Attached to the Motion was the Declaration of

  HSI Special Agent Vega. Declaration of Special Agent Alan G. Vega in Support of Preliminary

  Order of Forfeiture ECF NO. 120-1. In the Motion, the United States sought the entry of a $12

  million forfeiture money judgment and the forfeiture of certain assets in partial satisfaction thereof.



                                                    2
Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 3 of 6



  Motion, ECF No. 120. However, the proposed order attached to the Motion inadvertently omitted

  the reference to the forfeiture money judgment, and thus the Preliminary Order of Forfeiture did

  not reference the forfeiture money judgment. ECF No. 120-2; Preliminary Order of Forfeiture,

  ECF No. 134.

         5.      As set forth in the Defendant’s Factual Proffer and the Declaration of HSI Special

  Agent Vega, the Defendant and others conspired to launder and engage in monetary transactions

  with the proceeds of corrupt currency exchanges involving Petróleos de Venezuela, S.A.

  (“PDVSA”). See Ortega’s Factual Proffer 2, ECF No. 65; SA Vega Decl. From August 2004

  through March 2016, the Defendant worked in various positions within PDVSA, and was a

  “foreign official” as that term is defined in the Foreign Corrupt Practices Act (“FCPA”). See

  Ortega’s Factual Proffer 2.

         6.      The Defendant and others conspired to launder approximately $12 million that were

  given to the Defendant as bribe payments in exchange for his corrupt acts and decisions in his

  official capacity as Executive Director of Financial Planning at PDVSA. See Ortega’s Factual

  Proffer at 7. The Defendant met and conspired with co-defendant Gustavo Adolfo Hernandez

  Frieri (“Hernandez”) to launder these illicit proceeds, which were being held by a confidential

  source (“CS”). See id. at 7-9; accord attached SA Vega Decl. At the direction of Hernandez,

  the Defendant’s $12 million in bribery proceeds was laundered to accounts at City National Bank

  in New Jersey held in the name of Global Securities Trade Finance (“GSTF”), as well as to Great

  Walls FS, a British Virgin Islands company controlled by the Defendant. See Ortega’s Factual

  Proffer 7-9; SA Vega Decl. ¶¶ 8-29; Ortega’s Plea Agreement ¶ 14. These bribery proceeds were

  used to acquire securities and real property. See Ortega’s Factual Proffer 7-9; SA Vega Decl.

  ¶¶ 8-29.




                                                 3
Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 4 of 6



     II.    LEGAL STANDARD

           All property, real or personal “involved in” a violation of 18 U.S.C. § 1956, or any property

  traceable to such property, is subject to forfeiture to the United States. 18 U.S.C. § 982(a)(1).

  Property “involved in” a money laundering offense “includes that money or property which was

  actually laundered (‘the corpus’), along with ‘any commissions or fees paid to the launderer[ ] and

  any property used to facilitate the laundering offense.’” United States v. Seher, 562 F.3d 1344,

  1368 (11th Cir. 2009) (quoting and citing United States v. Puche, 350 F.3d 1137, 1153 (11th Cir.

  2003)). Funds that are pooled or commingled “to facilitate or disguise [a defendant’s] illegal

  scheme” are forfeitable. See id. (internal quotations omitted).

           If a defendant is convicted of such a violation, the Court “shall order” the forfeiture of the

  property as part of the sentence. See 18 U.S.C. § 982(a)(1). As part of the defendant’s sentence,

  criminal forfeiture is governed by the preponderance standard. See United States v. Hasson, 333

  F.3d 1264, 1277 (11th Cir. 2003). See also Libretti v. United States, 516 U.S. 29, 38-39 (1995)

  (holding that forfeiture is an “element of the sentence”). A forfeiture order may be sought as a

  money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A), (2)(A). See also United States v. Padron,

  527 F.3d 1156, 1161-62 (11th Cir. 2008) (holding that Federal Rules of Criminal Procedure

  “explicitly contemplate the entry of money judgments in criminal forfeiture cases”). Upon

  finding that property is subject to forfeiture, the Court:

              . . . must promptly enter a preliminary order of forfeiture setting forth the
              amount of any money judgment, directing the forfeiture of specific
              property, and directing the forfeiture of any substitute property if the
              government has met the statutory criteria.

  Fed. R. Crim. P. 32.2(b)(2)(A).

           The Court determines the amount of the money judgment “based on evidence already in

  the record, including any written plea agreement, and any additional evidence or information



                                                     4
Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 5 of 6



  submitted by the parties and accepted by the court as relevant and reliable.” Fed. R. Crim. P.

  32.2(b)(1)(B). The amount of the money judgment should represent the full sum of the illegal

  proceeds, regardless of the defendant’s ability to satisfy the judgment at the time of sentencing.

  See United States v. McKay, 506 F. Supp. 2d 1206, 1211 (S.D. Fla. 2007) (adopting the majority

  rule). See also United States v. Blackman, 746 F.3d 137, 143-44 (4th Cir. 2014) (“The fact that a

  defendant is indigent or otherwise lacks adequate assets to satisfy a judgment does not operate to

  frustrate entry of a forfeiture order. . . . To conclude otherwise would enable wrongdoers to avoid

  forfeiture merely by spending their illegitimate gains prior to sentencing.”); United States v.

  Vampire Nation, 451 F.3d 189, 201-03 (3rd Cir. 2006) (money judgments “are appropriate even

  where the amount of the judgment exceeds the defendant’s available assets at the time of

  conviction”); United States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006) (“ ... [E]ven if a defendant does

  not have sufficient funds to cover the forfeiture at the time of the conviction, the government may

  seize future assets to satisfy the order.”).

      III. DISCUSSION

          Based on the Defendant’s guilty plea, Plea Agreement, Factual Proffer, and the Declaration

  of HSI Special Agent Vega, the total amount involved in the Defendant’s money laundering

  conspiracy charged in the Superseding Information was at least $12 million.         Pursuant to Rule

  32.2 of the Federal Rules of Criminal Procedure, this sum may be sought as a forfeiture money

  judgment.

            Accordingly, the United States respectfully requests the Court to issue the attached

  proposed order, which provides for a Preliminary Order of Forfeiture imposing a forfeiture money

  judgment.

          WHEREFORE, pursuant to 18 U.S.C. § 982(a)(1) and the procedures set forth in 21 U.S.C.




                                                    5
Case 1:18-cr-20685-KMW Document 236 Entered on FLSD Docket 09/21/2020 Page 6 of 6



  § 853 and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the United States

  respectfully requests the entry of the attached order.

                              LOCAL RULE 88.9 CERTIFICATION

         The undersigned counsel hereby certifies that on or about September 17, 2020, counsel for

  the United States contacted counsel for the Defendant, via e-mail, regarding the proposed

  forfeiture, and on September 18, 2020, counsel for the Defendant indicated that there was no

  opposition to the proposed forfeiture.

                                                           /s Nicole Grosnoff
                                                           Nicole Grosnoff
                                                           Assistant United States Attorney



                                                           Respectfully submitted,

                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY

                                                By:        /s/ Nicole Grosnoff
                                                           Nicole Grosnoff
                                                           Assistant United States Attorney
                                                           Court ID No. A5502029
                                                           nicole.s.grosnoff@usdoj.gov
                                                           U.S. Attorney’s Office
                                                           99 Northeast Fourth Street, 7th Floor
                                                           Miami, Florida 33132-2111
                                                           Telephone: (305) 961-9294
                                                           Facsimile: (305) 536-4089




                                                    6
